Title: From George Washington to Robert Dinwiddie, 2 December 1756
From: Washington, George
To: Dinwiddie, Robert

 

To The Honble Robert Dinwiddie, Esqre Governor of Virginia.Honble Sir,
[Fort Loudoun, 2 December 1756]

When I wrote your Honor from Alexandria, I expected to have been at or near Fort Cumberland by this; but upon coming here, and expecting waggons & provisions in readiness to go up with this escort, I received the enclosed from the commissary—which I send to evince that no delays or protracting of orders proceeds from me. The returns of our Strength, which I called in so soon as I arrived, is herewith sent, signed by the Adjutant, amounting exclusive of the Drafts, to 81 Effectives; including the sick, and young Drummers, who were sent here to learn.
When Capt. Mercer went down, our strength consisted of about 25 more, including Drafts, which have been sent ever since the middle of October, to Conogochieg, Swearinghams ferry, &c. to encourage that body of Inhabitants to stay at their places, who otherwise were determined to forsake them. Your Honors late and unexpected Order, has caused the utmost terror & consternation in the people; and will, I fear, be productive of numberless evils, not only to this place, and the public works erecting here, but to the country in general; who seem to be in the greatest dread for the consequences. The Stores of every kind have all been brought from Fort Cumberland, save those indispensably necessary there, at a very great expence; and lie in the Court-house & other public buildings, to the no small inconvenience and detriment of the County. I have frequently been importuned by the members of the court, and other public officers to remove them; & have as often by gentle persuasives protracted the time; which was the more chearfully granted, as it was evident there were no other places to receive them, and that I strove with the utmost diligence, to prepare the proper receptacles. What course to take with them now, I know not, and hope you will direct. I am convinced, were your Honor informed how much this place (which is in every degree our outmost and most exposed frontier; there being no Inhabitants between this and the Branch; and none there but what are forted in:) I say, I am convinced if your Honor were truly informed

of the situation of this place, of its importance & danger, you wou’d not think it prudent to leave such a quantity of valuable Stores, exposed to the insults of a few. For a very few indeed, might reduce them & the Town too to ashes. In the next place as I observed in my last letter, the works which have been begun & continued with labour & hardship; which lie open, untenable, & exposed to the weather—to say no more: and the materials which have been collected with cost and infinite difficulty, to the mercy of every pillager; our Timber and scantling for building, used & burnt by the towns’ people: our plank which has been brought from far, stolen and destroyed; and the lime if not stolen, left to be wasted, &c. &c. And this is not the worst—a Building, which in time might and wou’d have been very strong and defensible, and an assylum in the greatest danger, in a manner totally abandoned. As the case now stands we have no place tenable, no place of safety; but all is exposed and open to attacks; and by not having a Garrison kept at this place, no convoys can get up to us; and the communication with the inhabitants entirely cut off—So that Soldiers and Inhabitants can not be assisting to each other. In regard to myself residing at Fort Cumberland: I shall lay before your Honor such inconveniences as must unavoidably arise; while we pursue these defensive measures—In doing which I think I only do my duty. 1st Fort Cumberland lying more advanced, and wide of all other Forts, will prevent me from having the immediate direction of any but that—2ly—The Stores being at this place, and I at that, will render it impossible to deliver them regularly. I either must trust to a Subaltern officer to order them discretionally; or else an Express must be first sent to me, and then I must send to the Store-keeper, to deliver the necessaries wanting to each Garrison. How inconsistent this is for many reasons, your Honor may judge: But more especially when it is known, that there is no travelling to Fort Cumberland but endangering of life, without a pretty strong Escort. 3ly By being at Fort Cumberland a total stagnation of Business must ensue; because money is lodged with me for discharging all contingent expences arising in the Service; and no persons will or can come to me there. In course they will be slack in furnishing us with waggons and necessaries of every kind; which now by due payment may be had at Call. And lastly; Winchester is in

the centre, as it were, of all the Forts; is convenient for receiving intelligence & distributing orders—and notwithstanding any thing to the contrary, lies in a vale of land that has suffered more than any other from the incursions of the Enemy. I hope, after receiving a peremptory order, the mentioning of these things will not appear presuming or odd: I do not hesitate a moment to obey; on the contrary shall comply the minute I can.
I mean nothing more than to point out the consequences that must necessarily attend; as I apprehend your Honor was not throughly apprized of our situation. Some, Sir, who are inclined to put unfavourable constructions upon this generous recital may say, I am loth to leave this: I declare, upon my honor! I am not; but had rather be at Fort Cumberland (if I could do the duty there) a thousand times over; for I am tired of the place, the inhabitants, and the life I lead here: and if after what I have said, your Honor shou’d think it necessary that I reside at that place; I shall acquiesce with pleasure & chearfulness; and be freed from much anxiety, plague & business. To be at Fort Cumberland sometimes I think highly expedient, and have hitherto done it: Three weeks ago I came from that place. I have used every endeavour to detain the Drafts, but all in vain. They are home-sick, and tired of work. They all declare if an Expedition is conducted in the Spring, they will serve two, three or four months: these tho’ are words of course. The Cuttawba’s are out on the Scout with an Officer and some men of ours. They proposed when I was at Fort Cumberland to stay only one moon, and then to set out for their nation, with a report of the Country and its convenience to the Enemy (but rather with a report of our usage I believe:) It therefore behoves us to reward them well, and keep them in temper.
They applied to me for several necessaries, such as each a suit of clothes, Wampum, pipe, Tomhawks, silver trinkets for the wrists & arms, &c. The Wampum and Tomhawks I have purchased; the want of the others may occasion some murmurring; and there are very few things suitable at Fort Cumberland.
They seemed very desirous that an officer shou’d return with them, and gave strong assurances of his bringing in a number. If your Honor approves it, I shall endeavour to fix upon some Officer, that falls most in with their customs, and send him upon this Duty. The Indians expect to be sent back on horses:

Does your Honor approve that they shou’d? I will not take upon me to buy Horses without your Orders. The Cherokees are not yet arrived, nor the arms from Augusta. I am your Honor’s &c.

G:W.
Fort Loudon, Decr 2, 1756.   

